
	
		I
		111th CONGRESS
		2d Session
		H. R. 4552
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2010
			Mr. Levin (for
			 himself and Mr. McDermott) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Electronic Fund Transfer Act to provide
		  protection for consumers who have government benefit cards.
	
	
		1.Short titleThis Act may be cited as the
			 Benefit Card Fairness Act of
			 2010.
		2.Protection for
			 consumers who have government benefit cards
			(a)Government
			 payment accounts included in definition of accountSection
			 903 of the Electronic Fund Transfer Act (15 U.S.C. 1693a) is amended—
				(1)in paragraph (2), by inserting and
			 includes a government payment account, before
			 but;
				(2)by redesignating
			 paragraphs (9) and (10) as paragraphs (10) and (11), respectively; and
				(3)by inserting after
			 paragraph (8) the following:
					
						(9)the term government payment
				account means an account that is directly or indirectly established
				through a government agency and to which electronic fund transfers are made by
				or on behalf of a government agency on a recurring
				basis;
						.
				(b)Elimination of
			 exemption for government electronic benefit transfer systems
				(1)In
			 generalSection 904(d) of
			 such Act (15 U.S.C. 1693b(d)) is amended by striking paragraph (2) and
			 redesignating paragraph (3) as paragraph (2).
				(2)Conforming
			 amendments
					(A)Section
			 905(a)(10)(A) of such Act (15 U.S.C. 1693c(a)(10)(A)) is amended by striking
			 903(d)(3)(D)(i) and inserting
			 903(d)(2)(D)(i).
					(B)Section 910(d) of
			 such Act (15 U.S.C. 1693h(d)) is amended by striking
			 903(d)(3)(B)(i) each place it appears and inserting
			 903(d)(2)(B)(i).
					(c)Consumer
			 protectionThe Electronic Fund Transfer Act (15 U.S.C.
			 1693–1693r) is amended by adding at the end the following:
				
					922.Government
				payment accounts
						(a)In
				generalA financial institution shall not offer a government
				payment account except in compliance with this section.
						(b)Consumer
				choiceAn electronic fund transfer on behalf of a consumer may
				not be made automatically to a government payment account, unless—
							(1)the consumer has
				first been offered and has declined the choice of direct deposit to an existing
				account chosen by the consumer;
							(2)the consumer has,
				when offered the choice of direct deposit to an existing account, been provided
				a clear and conspicuous list of the types and amounts of all fees and charges
				associated with the government payment account; and
							(3)the consumer has
				the opportunity, in case of hardship, to opt out of electronic transfer of
				payments to the consumer and elect to receive payments in the form of a
				check.
							(c)Access to
				account balance and transaction history
							(1)A financial
				institution shall provide the means for the consumer to access the balance of a
				government payment account through a telephone line, online, and at a terminal
				(such as by providing balance information, routinely or on request, on a screen
				or on a receipt from an automated teller machine).
							(2)A financial
				institution shall either provide periodic statements pursuant to section
				906(c), or make available to a consumer at a consumer’s option all of the
				following without a fee, except for the fee permitted in subparagraph
				(E):
								(A)A written history
				of the consumer’s account transactions that is provided promptly in response to
				an oral or written request and that is available for transactions at least
				24-months preceding the date of the request by the consumer.
								(B)An electronic
				history of the consumer’s account transactions, such as through an Internet Web
				site, that covers at least 60 days preceding the date the consumer
				electronically accesses the account.
								(C)An electronic
				periodic statement.
								(D)Electronic mail
				notification of the availability of an electronic history or an electronic
				periodic statement at least once each period, unless the consumer has declined
				to provide an electronic mail address.
								(E)The choice of
				receiving a written periodic statement upon payment of a nominal fee, not to
				exceed $1 per statement.
								(3)A history of
				account transactions provided under subparagraphs (A) and (B) of paragraph (1)
				of this subsection shall include the information required by section
				906(c).
							(d)Fees
							(1)In
				generalA fee or charge may not be assessed on a government
				payment account except as authorized by this section.
							(2)Prohibited
				feesA fee or charge may not be charged on a government payment
				account for any of the following:
								(A)The first
				withdrawal from an in-network automated teller machine and the first withdrawal
				from a bank teller, after each deposit.
								(B)An
				application.
								(C)Participation,
				whether on a one-time or periodic basis.
								(D)An overdraft,
				including a shortage of funds or a transaction processed for an amount
				exceeding the account balance.
								(E)A purchase.
								(F)A declined
				transaction.
								(G)Inactivity.
								(H)An inquiry, or
				balance or transaction information, at an automated teller machine or through
				the Internet or an automated system.
								(I)Customer
				service.
								(J)An ad hoc request
				for a statement.
								(K)An extension of
				credit.
								(L)1 replacement card
				each year.
								(M)Anything for which
				a fee is not permitted by or under paragraph (3).
								(3)Permitted
				fees
								(A)Nominal fee for
				written periodic statementsThe consumer may be charged a nominal
				fee not to exceed $1 for written periodic statements if the fee is designed
				solely to cover the costs of printing and mailing the statements, and if other
				account information is made available in accordance with this section.
								(B)Transaction
				feesSubject to subparagraph (C), a consumer may be charged a fee
				for only the following transactions in connection with a government payment
				account:
									(i)The second or any
				subsequent withdrawal from an in-network automated teller machine and the
				second or any subsequent withdrawal from a bank teller, after each
				deposit.
									(ii)A
				surcharge imposed by a non-network automated teller machine in compliance with
				section 904(d)(3).
									(iii)A transfer to
				another account.
									(iv)Bill
				payment.
									(v)A
				replacement card after the first one each year.
									(vi)Expedited
				delivery of a replacement card.
									(vii)International
				automated teller machine withdrawal.
									(viii)A purchase or
				withdrawal in an international currency.
									(C)Authority to
				permit other feesThe Board may by regulation authorize other
				permissible fees for specific services beyond ordinary use of the
				account.
								(e)Disclosures
							(1)In
				generalA financial institution shall disclose the
				following:
								(A)Means to obtain
				account balanceThe means by which the consumer may obtain
				information without a fee concerning the account balance, including a telephone
				number and Web site.
								(B)Written account
				historyA summary of the consumer’s right to receive a written
				account history on request and other means to obtain transaction
				information.
								(C)Fee
				information
									(i)Any fee or charge
				associated with the account shall be disclosed in a prominent location on or in
				conjunction with any application or solicitation, or other applicable document,
				and in the form of a table with headings, content, and format substantially
				similar to the tables required pursuant to section 127(c)(1)(A) of the Truth in
				Lending Act and regulations under that section.
									(ii)The card or
				device used to access the account shall display a toll-free number and Web site
				at which a clear and conspicuous list of fees and charges may be
				obtained.
									(iii)The initial
				disclosure of fees and charges shall include a wallet-sized summary of the fees
				and charges, the Web site where fee information can be found, and the telephone
				number for customer service.
									(2)Modified
				requirementsThe following requirements shall apply to financial
				institutions that do not furnish periodic statements for the transfers referred
				to in subsection (c):
								(A)Error
				resolutionThe financial institution shall provide a notice to
				consumers concerning error resolution as prescribed in regulations of the
				Board.
								(B)Limitations on
				liabilityFor purposes of section 909(a), the 60-day period for
				reporting an unauthorized transfer that appears on a periodic statement shall
				begin with transmittal of a written account history or other account
				information, provided to or accessed by the consumer under subsection (c) of
				this section, in which the unauthorized transfer is first reflected.
								(C)Error
				resolutionIf a financial institution receives oral or written
				notice of an error from the consumer within 60 days after the consumer, under
				subsection (c) of this section, obtains a written account history or other
				account information in which the error is first reflected, the financial
				institution shall comply with section 908.
								(f)FDIC
				insuranceA financial institution shall not offer electronic fund
				transfer services in connection with a government payment account unless the
				account complies with requirements of the Federal Deposit Insurance Corporation
				for the provision of insurance by the Federal Deposit Insurance Corporation to
				the consumer on either a direct or pass-through basis.
						(g)Standard state
				contractsThe Secretary of the Treasury, in consultation with the
				Secretary of Labor and the Secretary of Health and Human Services, shall
				promulgate a request for proposals from financial institutions for a standard
				contract into which a State or local government agency may enter for government
				payment account services in compliance with this section.
						(h)Definition of
				financial institutionIn this section, the term financial
				institution means any provider of a government payment
				account.
						.
			(d)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this section shall take effect 1 year
			 after the date of the enactment of this Act.
				(2)Inapplicability
			 to services provided under contracts entered into before
			 enactmentThe amendments made
			 by this section shall not apply with respect to the provision of goods or
			 services under a contract entered into before the date of the enactment of this
			 Act.
				
